Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Scott Lundberg on 3/2/2021.

The application has been amended as follows: 

1. 	(Currently Amended) A method comprising:
	transmitting signals between a head-end unit and remote units of a telecommunication system;
	determining that a first delay of a signal path between the head-end unit and a first remote unit of the remote units is greater than each delay of signal paths between the headend unit and other remote units;
	determining if a difference of the first delay from delays in other signal paths is greater than a threshold; 
; 
 	wherein the signals comprise Ethernet-framed data representing a set of multiple-input/multiple-output signals;
	further wherein determining the first delay is greater than the delay of signal paths between the head-end unit and other remote units includes:
	setting a real-time clock for the head-end unit and the remote units;
	for each remote unit of the remote units:
	transmitting between the head-end unit and the remote unit a message comprising an instruction to transmit a responsive message at a first time,
	identifying a second time at which the responsive message is received by the head-end unit or the remote unit,
	determining a delay from a difference between the first time and the second time; and
	identifying a greatest delay among the remote units.



3. 	(Canceled)

4. 	(Currently Amended) The method of claim [[3]] 2, wherein the real-time clock is set using an IEEE 1588 protocol to synchronize Ethernet communications between the head-end unit and the remote units.

5. 	(Currently Amended) The method of claim [[3]] 2, wherein determining the delay for each remote unit also includes combining the delay for each remote unit with a first processing delay caused by processing circuitry of the head-end unit and by a second processing delay caused by processing circuitry of the remote unit.


9. 	(Currently Amended) A telecommunications system comprising:
	a plurality of remote units configured to transmit downlink signals to terminal devices and receive uplink signals from the terminal devices;
	a head-end unit configured to distribute the downlink signals to the plurality of remote units and receive the uplink signals from the plurality of remote units; and

	determine that a first delay of a signal path between the head-end unit and a first remote unit of the plurality of remote units is greater than each delay of the other delays of other signal paths between the head-end unit and other remote units;
	determine if a difference of the first delay from the other delays in the other signal paths is greater than a threshold;
	instruct, based on the first delay when a difference of the first delay from the other delays is not greater than the threshold and on another delay value when the difference of the first delay from the other delays is greater than the threshold, the telecommunication system to delay the transmission of one of additional downlink signals and uplink signals such that the at least one of additional uplink signals and downlink signals are simultaneously transmitted to another unit by either the head-end unit or remote units[[.]]; and
wherein the processing device is further configured to:
	set a real-time clock in the head-end unit and;
	implement a physical layer device of the head-end unit to communicate signals using the real-time clock as a time reference; 
for each remote unit:
	transmit between the head-end unit and a remote unit a message comprising an instruction to transmit a responsive message at a first time;
	identify a second time at which the responsive message was received by either the head-end unit or remote unit;
determine a delay from a difference between the first time and the second time; and
	identify a greatest delay among the remote units.

10. 	(Canceled) 

11. 	(Canceled) 

12. 	(Currently Amended) The telecommunication system of claim [[11]] 9, wherein the real-time clock is settable using an IEEE 1588 protocol utilized for synchronizing Ethernet communications between the head-end unit and the remote units.

13. 	(Currently Amended) The telecommunication system of claim [[11]] 9, wherein the processing device is further configured to determine a processing delay based on a first processing delay caused by processing circuitry of the head-end unit and a second processing delay caused by processing circuitry of the remote unit.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
e primary reason for allowance of the claims is “configuring, based on the first delay when the difference between the first delay from the delays in the other signal paths is not greater than the threshold and based on another delay when the difference between the first delay from the delays in the other signal paths is greater than the threshold, the telecommunication system to delay transmission of additional signals such that the additional signals are simultaneously transmitted to another unit by either the head-end unit or the remote units”, “determining the first delay is greater than the delay of signal paths between the head-end unit and other remote units includes: setting a real-time clock for the head-end unit and the remote units; for each remote unit of the remote units: transmitting between the head-end unit and the remote unit a message comprising an instruction to transmit a responsive message at a first time, identifying a second time at which the responsive message is received by the head-end unit or the remote unit, determining a delay from a difference between the first time and the second time; and identifying a greatest delay among the remote units”.  


The closest prior art to Huijgen et al. (Pub. No.: US 20040057543 A1) teaches in paragraphs [0043—0046], and in FIGS. 1, 2, 4 and 5, with block 82, the timing compensation controller 52 determines, using the counter 62 outputs for each RRU, an instantaneous or average time delay associated with its optical link length. The longest RRU delay time of all the OIL links may be the "maximum delay".  For RRUs with OIL link delays shorter than the maximum link delay, the additional delay caused by each transmission FIFO buffer and receive FIFO buffer is selected so that the total FIFO 


The closest prior art to Katsumata et al. (Pub. No.: US 20150012773 A1) teaches in paragraphs [0059, 0061 and 0063—0064], and in FIGS. 1-3, distribution server 10 synchronizes the images displayed by the terminal devices 3 to 5. The distribution server 10 is able to calculate the delay amounts of the communication paths. The distribution server 10 is able to perform an arbitrary process to control the communication amounts, in accordance with the delay amount differences among the communication paths to the terminal devices 3 to 5. If the delay amount difference is larger than a third threshold value, the distribution server 10 lowers the frame rate of the images to be transmitted to the terminal device.  Katsumata fails to teach “setting a real-.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1-2, 4-9 and 12-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
3-9-2021  
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477